Name: Commission Implementing Regulation (EU) NoÃ 1238/2011 of 30Ã November 2011 amending Implementing Regulation (EU) NoÃ 372/2011 fixing the quantitative limit for the exports of out-of-quota sugar and isoglucose until the end of the 2011/2012 marketing year
 Type: Implementing Regulation
 Subject Matter: beverages and sugar;  international trade;  trade;  tariff policy;  competition;  production
 Date Published: nan

 1.12.2011 EN Official Journal of the European Union L 318/2 COMMISSION IMPLEMENTING REGULATION (EU) No 1238/2011 of 30 November 2011 amending Implementing Regulation (EU) No 372/2011 fixing the quantitative limit for the exports of out-of-quota sugar and isoglucose until the end of the 2011/2012 marketing year THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 61, first paragraph, point (d), in conjunction with Article 4 thereof, Whereas: (1) According to Article 61, first paragraph, point (d) of Regulation (EC) No 1234/2007, the sugar and isoglucose produced during a marketing year in excess of the quota referred to in Article 56 of that Regulation may be exported only within the quantitative limit to be fixed. (2) Detailed implementing rules for out-of-quota exports, in particular concerning the issue of export licences, are laid down by Commission Regulation (EC) No 951/2006 of 30 June 2006 laying down detailed rules for the implementation of Council Regulation (EC) No 318/2006 as regards trade with third countries in the sugar sector (2). However, the quantitative limit should be fixed per marketing year in view of the possible opportunities on the export markets. (3) For the 2011/2012 marketing year, Commission Implementing Regulation (EU) No 372/2011 (3) fixed the quantitative limit for the exports at 650 000 tonnes in the case of out-of-quota sugar and at 50 000 tonnes in the case of out-of-quota isoglcuose. Implementing Regulation (EU) No 372/2011 is to apply only as from 1 January 2012 and thus applications for export licences cannot be submitted before that date in respect of the quantitative limits fixed by that Regulation. (4) According to most recent estimates the production of out-of-quota sugar could increase considerably in marketing year 2011/2012 due to excellent weather conditions and increased sowing area. Production of out-of-quota sugar is expected to increase from 2 333 000 t in 2010/2011 to 4 920 000 tonnes in 2011/2012 and therefore additional market outlets for out-of-quota sugar should be ensured. (5) Commission Regulation (EU) No 397/2010 of 7 May 2010 fixing the quantitative limit for exports of out-of-quota sugar and isoglucose until the end of the 2010/2011 marketing year (4) fixed the quantitative limit for exports of out-of-quota isoglucose initially at 50 000 tonnes. In view of the strong export demand that quantity was increased to 65 000 tonnes by Commission Implementing Regulation (EU) No 852/2011 of 24 August 2011 amending Regulation (EU) No 397/2010 as regards the quantitative limit for the exports of out-of-quota isoglucose until the end of the 2010/11 marketing year (5). (6) Taking into account that the WTO ceiling for exports in the 2011/2012 marketing year has not been fully used, it is appropriate to increase the export quantitative limit of out-of-quota sugar by 700 000 tonnes, to exploit all possible outlet for the product available. This measure will provide additional business opportunities for the Union sugar sector. Similarly, on the basis of the experience of the 2010/2011 marketing year, the quantitative limit for out-of-quota isoglucose exports should be increased by 20 000 tonnes. In order that Union manufacturers of out-of-quota sugar and isoglucose can exploit market opportunities on their export markets and benefit from current high international prices it is appropriate to make available the increased quantities before 1 January 2012. To ensure good management of the market, applications for licenses for the 700 000 tonnes should be allowed as of 1 December 2011 whereas applications for licenses for the 650 000 tonnes should only be allowed as of 1 January 2012. Therefore, for the quantity of 700 000 tonnes it is necessary to provide for a derogation from Commission Implementing Regulation (EU) No 1010/2011 (6). (7) Implementing Regulation (EU) No 372/2011 should be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 372/2011 is amended as follows: (1) Article 1 is amended as follows: (a) paragraph 1 is replaced by the following: 1. For the 2011/2012 marketing year, running from 1 October 2011 to 30 September 2012, the quantitative limit referred to in Article 61, first subparagraph, point (d) of Regulation (EC) No 1234/2007 shall be 1 350 000 tonnes for exports without refund of out-of-quota white sugar falling within CN code 1701 99. This quantity shall be broken down as follows: (a) 700 000 tonnes shall be available as from 1 December 2011; and (b) 650 000 tonnes shall be available as from 1 January 2012.; (b) the following paragraph is added: 3. Article 1, paragraph 3 of Commission Implementing Regulation (EU) No 1010/2011 (7) shall not apply to the quantity of 700 000 tonnes which will be available as of 1 December 2011 in accordance with paragraph 1 of this Article. (2) Article 2(1) is replaced by the following: 1. For the 2011/2012 marketing year, running from 1 October 2011 to 30 September 2012, the quantitative limit referred to in Article 61, first subparagraph, point (d) of Regulation (EC) No 1234/2007 shall be 70 000 tonnes, in dry matter, for exports without refund of out-of-quota isoglucose falling within CN codes 1702 40 10, 1702 60 10 and 1702 90 30.; (3) In Article 3, the second paragraph is deleted. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 December 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 178, 1.7.2006, p. 24. (3) OJ L 102, 16.4.2011, p. 8. (4) OJ L 115, 8.5.2010, p. 26. (5) OJ L 219, 25.8.2011, p. 1. (6) OJ L 268, 13.10.2011, p. 14. (7) OJ L 268, 13.10.2011, p. 14. §;